DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a drive mechanism configured for remotely adjusting a position 10of the guide mount relative to the frame in claim 1 and articulating element for controlling the motion of the guide mount in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6,9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Burge et al. 5845708.
Referring to claim 1, Burge discloses (see fig. 3) a coiled tubing injector system, comprising: a coiled tubing injector guide (52) configured for guiding coiled tubing into a coiled tubing injector; and a remotely adjustable guide mechanism, the mechanism comprising: a guide mount  ( 54 is mounted to guide 52 and frame for injector 42) configured for adjustably securing the coiled tubing injector guide to a frame of the coiled tubing injector; and a drive mechanism (see col. 5, lines 11-15, hydraulic cylinder that raises element 54).
Referring to claim 6, Burge discloses the drive mechanism comprises aa hydraulic drive mechanism (hydraulic cylinder, see col. 5, lines 11-15).

.

Claim(s) 1,5,6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wood 20080314580.
Referring to claim 1, Wood discloses (see fig. 1) a coiled tubing injector system, comprising: a coiled tubing injector guide (30) configured for guiding coiled tubing into a coiled tubing injector; and a remotely adjustable guide mechanism, the mechanism comprising: a guide mount  (see fig. 2, at 60) configured for adjustably securing the coiled tubing injector guide to a frame of the coiled tubing injector; and a drive mechanism (80).
Referring to claim 5, Wood discloses a drive mount (74) configured for mounting of the drive mechanism and providing a stationary reference position
Referring to claim 6, Wood discloses the drive mechanism (80) comprises aa hydraulic drive mechanism (hydraulic cylinder, see paragraph 0025 ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burge et al. 5845708 in view of Lesing et al. 20120085531.
Referring to claims 7-8. Burge does not disclose a visual feedback feature.  Lesing teaches a visual feedback feature (camera 30) is configured to display a coiled tubing injector guide position at an operator location ( see paragraph 0018 camera 30 can send data to a control system). Having the camera send visual data to a computer would help to ensure the coiled tubing injector guide is in the correct position.   Therefore,  t would be obvious to one of ordinary skill in the art to modify the system disclosed by Burges to have a visual feedback feature disclosed by Lesing in order to ensure the coiled tubing injector in is the correct position.

Claim 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burge et al. 5845708.
Referring to claim 10, Burge does not the controller is configured to store a position of the guide mount. As the guide mount is able to move it different positions, it would be advantageous to store a particular position in the controller so that the controller can automatically move the guide mount to a selected position.  Therefore, it would be obvious to one of ordinary skill in the art to modify the system disclosed by Burge  to have controller store a position of the guide mount in order to have the ability to automatically move to the selected location as needed. 
Referring to claim 11, Burges does not disclose the controller is configured to control the drive mechanism to position the guide mount at the stored position.  However, the examiner takes official notices that it is well known in the art to use a 
Referring to claims 12-13, Burges does not specifically disclose  the controller is configured to detect and report a selected position and adjust the guide mount as needed. As the guide mount is able to move it different positions, it would be advantageous to detect and report a selected position so that the controller can automatically move the guide mount to a selected position. Therefore, it would be obvious to one of ordinary skill in the art to modify the system disclosed by Burge  to have controller to detect and report a selected position and adjust the guide mount as needed in order to be able to move to the selected location automatically. 

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach not suggest method of receiving a coiled tubing position from an operator; sensing a position of at least one of the guide mount .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et all 6158516, Gibson 7708058, and  Crawford 5029642 all disclosed coiled tubing injector guides with guide mounts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Giovanna Wright/           Primary Examiner, Art Unit 3672